     Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 1 of 34 PageID: 811




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                         :
DONNA LINDEMEYER,                                        :
                                                         :
                       Plaintiff,                        :
                                                         : Civil Action No. 19-8781 (FLW)
         v.                                              :
                                                         : OPINION
ANDREW SAUL,                                             :
Acting Commissioner of Social Security,                  :
                                                         :
                       Defendant.                        :
                                                         :

WOLFSON, Chief Judge:
         Donna Lindemeyer (“Plaintiff”), appeals from the final decision of the Acting

Commissioner of Social Security, Andrew Saul (“Defendant”), denying Plaintiff disability

benefits under Tile II of the Social Security Act (the “Act”). After reviewing the Administrative

Record, the Court finds that the Administrative Law Judge’s (“ALJ”) decision was based on

substantial evidence and, accordingly, it is affirmed.

I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff was born on August 7, 1964 and was 49 years old on the alleged disability onset

date of January 31, 2014. Administrative Record 220 (hereinafter “A.R.”). Plaintiff completed

high school, college, and she obtained a Master’s Degree in Corporate Communication. A.R. 95,

446. Prior to her alleged disability, Plaintiff worked as the Director of Communications and

Marketing at a non-profit college for more than 13 years, during which she formulated and

implemented budgets, and handled advertising, marketing, and public relations matters. A.R. 95,

446.




                                                 1
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 2 of 34 PageID: 812



          On January 26, 2015, Plaintiff applied for disability insurance benefits, alleging disability

beginning on January 31, 2014, on the basis of various mental and physical impairments. A.R.

220. Plaintiff’s claims were denied on May 5, 2015, A.R. 152-56, and again upon

reconsideration on October 23, 2015. A.R. 158-60. Thereafter, Plaintiff requested a hearing,

which was held on August 7, 2017, before ALJ Peter L. Lee. A.R. 91-120. On November 28,

2017, the ALJ determined that Plaintiff was not disabled, and denied her claims for disability

insurance benefits. A.R. 67-85. Plaintiff then requested review by the Appeals Council, which

was denied on January 31, 2019. A.R. 1-3. Afterwards, on March 20, 2019, Plaintiff filed this

appeal.

          A.     Review of the Medical Evidence

          On February 3, 2014, Charles P. Ciolino, M.D., (“Dr. Ciolino”) performed an initial

psychiatric intake evaluation on Plaintiff, and his medical notes include a description of

Plaintiff’s complaints: “[s]he reports extreme work stress which in recent months has increased

in intensity. She feels she has much accountability and responsibility, with little authority. She

states that she is coming apart.” A.R. 441. Plaintiff explained that she feels depressed and

“anxious all of the time,” and she reported panic attacks that were “variable in duration,

intensity, and frequency.” A.R. 441. Dr. Ciolino diagnosed Plaintiff with generalized anxiety

disorder, panic disorder without agoraphobia, and depressive disorder; he recommended that she

participate in an intensive outpatient program, and he prescribed her Alprazolam and Citalopram.

A.R. 442.

          Following the initial evaluation, Plaintiff scheduled appointments with Dr. Ciolino for

“medication checks” until July 23, 2015. During the course of her treatment, Plaintiff

complained of sleep disturbances, panic attacks, and, in some instances, tearfulness. A.R. 429,



                                                   2
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 3 of 34 PageID: 813



431, 433, 435, 439, 458, 461, 464, 467, 470, 473, 476, 479, 482, Plaintiff also reported increased

appetite and weight gain, but she expressed a desire to walk more often. A.R. 459, 461, 464, 467,

470, 473, 476. Dr. Ciolino opined that Plaintiff’s “significant symptoms of anxiety and

depression” prevented her from working at her job, A.R. 429, 431, 433, 435, 437, 439, 453, 459,

462, 464, 467, 470, 473, 476, 479, 482, 485, and progress notes show that Plaintiff experienced

low focus, concentration, motivation, and attention; however; she exhibited variable mood and

“periods of brighter affect[.]”A.R. 429, 431, 433, 435, 437, 439, 459, 461, 464, 467, 470, 473,

476.

       Dr. Ciolino performed frequent mental status examinations on Plaintiff which, in all

instances, revealed her behavior was cooperative and calm, and she maintained eye contact; she

was oriented in all spheres; her speech was fluent, clear, logical and coherent; she exhibited

above average intelligence; her insight, judgment, thought process, and motor activities were all

intact; her thought content was congruent and unremarkable; she denied suicidal and homicidal

ideations; and she did not suffer from hallucinations, or manic and psychotic symptoms. A.R.

429, 431, 433, 435, 437, 439, 453, 459, 461, 464, 469, 470, 473, 476, 479, 482, 486. However, in

general, Plaintiff’s mood and affect was sad, anxious, and dysphoric, and, on some occasions,

Dr. Ciolino noted that Plaintiff appeared overweight and exhibited decreased personal hygiene.

Id.

       On February 7, 2014, Rosemary Walsh (“Ms. Walsh”), a counselor at Atlantic Behavioral

Health, performed a behavioral health assessment on Plaintiff, who complained of work-related

stress, including trouble sleeping, anxiousness, and difficulties focusing and remembering. A.R.

353. Upon examination, Plaintiff appeared well groomed and attentive; her behavior was tense;

her speech was pressured/rapid; her mood was anxious and depressed; her affect was constricted;



                                                3
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 4 of 34 PageID: 814



she had appropriate perception; she exhibited paranoid thinking related to her work; her

immediate, recent, and remote memory were all intact; she was oriented in all spheres; and she

exhibited good insight and fair judgment. A.R. 363. Ms. Walsh diagnosed Plaintiff with major

depressive disorder without psychosis, and generalized anxiety disorder. A.R. 364. She opined

that Plaintiff was “unable to work due to work stress,” A.R. 364, and emailed Plaintiff’s Human

Resource Office, recommending that she receive short-term disability until March 24, 2014. A.R.

376.

       On February 10, 2014, Rozana Alam, M.D. (“Dr. Alam”), the attending physician at

Overlook Hospital, evaluated Plaintiff. A.R. 368. Plaintiff presented with complaints relating to

work stress, including anxiousness, poor sleep, problems focusing, and restlessness. A.R. 368.

Upon examination, Plaintiff appeared moderately overweight; she exhibited some pressured

speech; she had no thought process disorder or signs of perceptual distortions and delusional

thinking; her mood was anxious; her affect was constricted; she denied suicidal ideations; she

was oriented in all spheres; her memory and insight were fair; her concentration was fair to poor;

and her judgment was not impaired. A.R. 369. Dr. Alam diagnosed Plaintiff with major

depressive disorder without psychotic features, and generalized anxiety disorder. She opined that

Plaintiff should participate in an outpatient program three times a week, and weekly individual

therapy and medication management. A.R. 369 Plaintiff was prescribed Celexa, Xanax, and

Risperdal. A.R. 369.

       On April 1, 2014, Robert Lustig, D.O. (“Dr. Lustig”), a gastroenterologist, treated

Plaintiff. A.R. 387. Plaintiff denied respiratory, cardiovascular, gastrointestinal, and ear, nose,

and throat problems, in addition to abnormalities in gait and losses in strength. A.R. 387. Upon

examination, Dr. Lustig observed as follows: Plaintiff’s blood pressure was 108/72; her BMI was



                                                4
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 5 of 34 PageID: 815



40.05; she weighed 219 pounds; her height was 62 inches; she had one plus edema bilaterally in

her extremities; and her peripheral pulses were 2+ dorsalis pedis. A.R. 387. Dr. Lustig diagnosed

Plaintiff with reflux esophagitis and hypertension, and he prescribed hydrochlorothiazide. A.R.

387.

       On March 13, 2014, Robert Dragert, M.D. (“Dr. Dragert”) performed a psychiatric

evaluation on Plaintiff, who reported complaints of depression, anxiousness, and “job stress.”

A.R. 414. Upon examination, Plaintiff appeared her stated age; she was alert with an adequate

attention span; she was well oriented; she was cooperative, accessible, and maintained good eye

contact; her motor activities, thought content, and memory were all normal; her speech was

normal in cadence, content, and tone; her mood was anxious and depressed; her affect was

appropriate; she did not experience perceptual distortions; her concentration was adequate; her

insight was fair to good; she exhibited average intellectual functioning; and her judgment was

mildly impaired. A.R. 417-18. Progress notes from March 13, 2014 to April 22, 2014 reveal that

Plaintiff expressed work-related anxieties, A.R. 406, 410; however, Plaintiff’s mood was “a little

better,” A.R. 408, 410, her sleep improved, A.R. 406, 408, and she believed that her medications

were “helping.” A.R. 406. Dr. Drager advised Plaintiff to continue with her current medication

regime. A.R. 407.

       The administrative record also contains notes from Cardiologist Younus Rakla, M.D.

(“Dr. Rakla”), who saw Plaintiff on March 18, 2015. Dr. Rakla rendered the following diagnosis

over the course of her treatment: vitamin D deficiency; shortness of breath; hypertensive

cardiovascular edema of her lower extremities; hyperlipidemia; congenital mitral insufficiency;

hypertensive heart disease, obesity; hypothyroidism; and diabetes mellitus without

complications. A.R. 494, 497-98, 616-17. Plaintiff’s electrocardiogram revealed normal results,



                                                5
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 6 of 34 PageID: 816



A.R. 502, and a two-dimensional transthoracic echocardiogram showed mild concentric left

ventricular hypertrophy; an ejection fraction greater than 55%; a flow pattern which was

suggestive of an impaired left ventricle relaxation; mild lateral and inferior wall hypokinesis;

mild dilation in the left and right atriums; mild mitral and tricuspid regurgitation; and elevated

right ventricular systolic pressure. A.R. 504. After a follow-up visit on January 27, 2017,

Plaintiff’s blood pressure was 140/70 and her BMI was 40.2; an electrocardiogram revealed non-

specific ST-T wave changes. A.R. 616-17. However, throughout the course of treatment, Dr.

Rakla noted that Plaintiff exhibited an even and regular gait, with no apparent limp, shuffle, or

disturbance; full and equal motor strength; and intact touch and pain sensation. A.R. 494, 496,

616.

       On April 30, 2015, David M. Gelber, Ph.D. (“Dr. Gelber”) evaluated Plaintiff for the

New Jersey Disability Determination Services. A.R. 444. His report contains the following

observations with respect to Plaintiff’s appearance: “[Plaintiff] appears . . . well above average

weight, not neatly dressed or groomed, hair unkempt and with some odor of unwashed. The

visible skin on her arms and face is covered with numerous red patches and she picks at these

frequently. She stands, walks, and sits without any apparent discomfort or mobility impairment.”

A.R. 444. His report also summarized Plaintiff’s work related complaints and symptom history,

which included “[s]evere psoriasis,” 50 pounds of weight gain, inconsistent hygiene practices,

panic attacks, sleep disturbances, and work related nightmares and ruminations. A.R. 445. Dr.

Gelber documented Plaintiff’s activities of daily living, such as taking and picking up her

daughter from school, as well as “occasional chores of dishes [and] laundry about once per

month.” A.R. 447-48. Dr. Gelber opined that Plaintiff appears capable of managing her own

funds. A.R. 448.



                                                6
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 7 of 34 PageID: 817



       Dr. Gelber performed a mental status examination on Plaintiff, and observed that her

affect was somewhat labile and tearful; her mood was depressed, with no psychotic symptoms,

hallucinations, delusions, loose associations, or paranoid ideations; her speech was variable with

good articulation, vocabulary, and grammar; she spoke in coherent and well-elaborated

sentences; her response time to orientation, cognitive screening, and concentration questions was

slow; she was able to sit throughout the 45 minute examination; she was oriented in all spheres;

she scored in the average range on vocab and information subtests; she spelled the word “world

correctly forward and slowly reversed”; “she was able to recall three common objects, but only

one of three following [a] 5 minute delay”; she attempted Serial 7 calculations but gave up; she

was able to slowly perform Serial 3 calculations; she had average general intelligence, with

marked concentration and short term memory deficits that are likely mood-congruent; her insight

was mildly impaired; and her judgment was markedly impaired because of mood symptoms.

A.R. 446-47. Dr. Gelber concluded with a diagnosis of major depressive disorder. A.R. 448.

       On May 5, 2015, Jesus Soto, Ph.D., (“Dr. Soto”) a state agency psychological consultant,

conducted an independent examination of Plaintiff’s medical documents. A.R. 121-134. Based

upon his review, Dr. Soto determined that Plaintiff is able to “[l]earn, understand, and carry out

simple work instructions, maintain attention and concentration for two hour periods [without]

undue interruptions, perform as per schedule and routine, appropriately interact with supervisors,

coworkers and others, and can adequately complete a normal workweek and workday.” A.R.

132.

       On July 2, 2015, Tomeco Washington, a licensed professional counselor, performed a

partial intake evaluation on Plaintiff. A.R. 515. During their session, Plaintiff complained of

work-related depression and anxieties, stating that she felt “emotionally abused” and “harassed”



                                                7
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 8 of 34 PageID: 818



at work. A.R. 515. Plaintiff reported that she completed two intensive outpatient programs, and

that she attends church “occasionally” and also participates in her daughter’s girl scout activities

“at times.” A.R. 515. Plaintiff explained that she “wants to continue[] with individual therapy

and wants to involve her husband[,]” who was having difficulties understanding her symptoms,

and that she has trouble completing some household tasks. AR. 515.

       On August 3, 2015, Dr. Rashmi Mehta, M.D. (“Dr. Mehta”), performed a psychiatric

evaluation on Plaintiff, during which she complained of financial stressors, because she was fired

from work “while on disability . . . and feels traumatized”; migraines; anxieties; obsessions and

compulsions; and a lack of concentration because of her anxieties. A.R. 517. Dr. Mehta noted

that Plaintiff received a perfect score on a mental status/memory exam, and he diagnosed her

with major depressive disorder, single episode, with psychiatric features; generalized anxiety

disorder; and obsessive-compulsive disorder. A.R. 519-20. Dr. Mehta prescribed Celexa,

Wellbutrin, and Alprazolam. A.R. 521. After the evaluation, Dr. Mehta treated Plaintiff until

January 2017.

       From September to December 2015, although Plaintiff raised complaints regarding the

ineffectiveness of her medication, A.R. 642, financial stress, A.R. 651, hearing sounds/voices,

A.R. 651, 653, 655, and one major depressive episode, A.R. 655, Dr. Mehta’s notes reveal that

Plaintiff was non-compliant with her medication; his notes from 2015 also indicate that Plaintiff

had asked if he had informed the “board of social services that . . . she cannot concentrate,” and

that “[Plaintiff] appears to be manipulative.” A.R. 642-43, 653, 655. In 2016, Plaintiff continued

to report hearing sounds/voices, A.R. 657, 660, 663, 665, 677, 679, 686, as well as situational

anxieties, A.R. 684, 693, 696; a panic attack that occurred while she was traveling in January;

A.R. 657; on one occasion, difficulties breathing while walking/climbing, A.R. 660; migraines,



                                                 8
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 9 of 34 PageID: 819



A.R. 663; mood swings, A.R. 679; sleeping issues, A.R. 660, 679, 684; and a loss of

motivation/trouble completing chores, A.R. 679, 686, 693. However, Dr. Mehta’s notes from

2016 reveal that Plaintiff reported that “she’s no [longer] confused,” and she “feel[s] less

paranoid”; moreover, Dr. Mehta assessed that Plaintiff’s medication and a partial care program

in which Plaintiff participated “continue[d] to help reduce target symptoms,” improve[d] her

“coping” and “socialization” skills, and provided Plaintiff with “structure.” A.R. 660-61, 665,

675, 677, 679, 684, 686, 693, 695. In addition, Plaintiff ceased having panic attacks in

September 2016, A.R. 686, 695, and, in October and November 2016, Plaintiff was capable of

traveling to Florida for over one week and the Bahamas for more than two weeks, without

reporting difficulties or problems to Dr. Mehta. A.R. 695-696. In her last session from 2016,

Plaintiff reported that “she’s doing better physically,” she lost weight, and “she’s doing better

with her migraines.” A.R. 695. In 2017, Dr. Mehta again noted that Plaintiff was not suffering

from panic attacks, and that her medication continued to help reduce her target symptoms. A.R.

700.

       Dr. Mehta performed frequent mental status exams on Plaintiff over the course of her

treatment, which, for the most part, revealed as follows: her appearance was neat and

appropriate; her behavior was preoccupied; her mood was anxious; her affect was full; she

exhibited normal motor activities; her speech was normal; her though process was goal directed;

she experienced auditory hallucinations; she was oriented in all spheres; she possessed fair

judgment and insight; her cognitive functions were intact; and she denied suicidal and homicidal

thoughts/ideations. A.R. 642-43, 651-52, 654-58, 660-61, 663-680, 684-85, 686-87, 693-96, 699-

700.




                                               9
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 10 of 34 PageID: 820



       On September 2, 2015, Lauren A. Cohen, Ph.D., (“Dr. Soto”) a state agency

psychological consultant, conducted another independent examination of Plaintiff’s medical

records. A.R. 136-150. Dr. Cohen opined that Plaintiff’s symptoms were a byproduct of a

“highly stressful work situation,” concluding that she could “[l]earn, understand, and carry out

simple work instructions, maintain attention and concentration for two hour periods [without]

undue interruptions, perform as per schedule and routine, appropriately interact with supervisors,

co workers and others, and can adequately complete a normal workweek and workday.” A.R.

145.

       B.      Review of Testimonial Record

       Plaintiff appeared and testified at a hearing in this matter, held on August 7, 2017, before

the ALJ. A.R. 34-62. Plaintiff testified that she was 53 years old and that she has a Master’s

Degree. A.R. 95. Plaintiff stated that she worked as the director of communication and marketing

at a college for more than 13 years, where her duties consisted of formulating and implementing

budgets, and handling advertising, marketing, and public relations matters. A.R. 95-96.

However, she stopped working after she had a “breakdown” and was terminated. A.R. 98.

       Plaintiff explained that she completed two intensive outpatient programs, following

which she received treatment from Dr. Ciolino. A.R. 98-99. Plaintiff testified that she was

attending “Richard Hall” twice a week, which she described as a partial care facility center. A.R.

99-100. Plaintiff claimed that she suffered from the following mental ailments: panic attacks,

which cause her to “scratch a lot”; anxiety; depression; difficulties concentrating, focusing, and

following instructions; obsessive compulsive disorder; and auditory hallucinations. A.R. 101-

106.




                                               10
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 11 of 34 PageID: 821



         In addition to her mental ailments, Plaintiff testified that she suffered from debilitating

migraines, heart palpitations, and diabetes; Plaintiff stated that she is 5’2’’ and weighs 225

pounds. A.R. 109-10. Plaintiff further stated that her activities include making breakfast,

sleeping, and watching television, although she had trouble focusing on shows. A.R. 108, 111.

Plaintiff explained that she does not feel comfortable in public or around people, but that she

takes/picks her daughter up from school, and that she does not travel “far” with her car. A.R.

112.

         C.     ALJ’s Findings

         The ALJ issued a written decision, following the hearing, on November 28, 2017, and

applied the standard five-step process to determine if Plaintiff had satisfied her burden of

establishing disability. A.R. 67-85. First, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since January 31, 2014, the alleged onset date, and through the

relevant period. A.R. 19.

         Second, the ALJ found that Plaintiff had the following severe impairments: “affective

disorder, anxiety disorder, obsessive compulsive disorder, hypertensive heart disease, diabetes

mellitus, hyperlipidemia, hypertension and obesity.” A.R. 69. Third, the ALJ determined that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments in 20 C.F.R. part 404, subpart P, app. 1. A.R. 26-27.

Moreover, in this step, the ALJ considered Plaintiff’s physical medical impairments pursuant to

listings 4.00, 4.04, and 9.00, and her mental impairments under listings 12.04 and 12.06. A.R.

71-74.

         Fourth, the ALJ determined that Plaintiff retained the residual function capacity to

perform light work with the following limitations: “[she] can never climb ropes, ladders, or



                                                 11
 Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 12 of 34 PageID: 822



scaffolds, and can never be exposed to unprotected heights or hazardous machinery.

Additionally, [she] can occasionally climb stairs and ramps, she can never crawl, and

occasionally stoop and crouch. Further, [she] cannot have exposure to extremes in environmental

conditions or concentrated pulmonary irritants. Additionally, she can have occasional contact

with supervisors and co-workers, no contact with the public, and is able to do only simple and

routine tasks.” A.R. 74.

       Fifth, the ALJ found that, taking into consideration Plaintiff’s age, education, work

experience, and residual functional capacity, “there are jobs that exist in significant numbers in

the national economy that the claimant can perform.” A.R. 84. In reaching this determination, the

ALJ relied on the testimony of a vocational expert that an individual with Plaintiff’s age,

education, past relevant work experience, and residual functional capacity could perform the

following representative occupations: (1) Price Marker DOT# 209.587-034; (2) Mail Clerk

DOT# 209-687026; and (3) Office Helper DOT# 239.567-010, which the vocational expert

testified existed in the regional economy and national economy in the aggregate amount of

158,000. A.R. 84.

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).



                                               12
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 13 of 34 PageID: 823



While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182

(3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence

in the record that would justify the opposite conclusion, the Commissioner’s decision will be

upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir.

1986).

         Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical

or mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).



                                                 13
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 14 of 34 PageID: 824



       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits his physical or mental ability to do basic work activities.

20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as

“the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or

her impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or combination



                                                 14
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 15 of 34 PageID: 825



of impairments is basically equivalent to a listed impairment if there are medical findings equal

in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the

national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires

the ALJ to consider the claimant’s residual functional capacity, age, education, and past work

experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all the

claimant’s impairments in determining whether the claimant is capable of performing work and

not disabled. Id.

III. PLAINTIFF’S CLAIMS ON APPEAL

       Plaintiff raises three arguments on appeal. First, Plaintiff argues that the ALJ erred at the

third step for two reasons: (1) he did not consider “the combined effect” of her severe medical

impairments; and (2) he did not find that the Paragraph B criteria under Listings 12.04 and 12.06

were satisfied. Second, Plaintiff contends that the ALJ erred in formulating the RFC, as he

concluded that Plaintiff could perform “unskilled light work” without setting forth a sufficient

explanation, or assigning proper weight to the opinions of Plaintiff’s treating doctors. Third,



                                                 15
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 16 of 34 PageID: 826



Plaintiff maintains that the ALJ committed error, because he did not pose a question that

incorporated all of her medical limitations to the vocational expert. The Court addresses each in

turn.

        A.     Combined Impairments

        Referencing Torres v. Commissioner, 279 Fed. Appx 149 (3d Cir. 2008), Plaintiff first

argues that the ALJ erred at Step Three, because he failed to “compare the combined effect” of

her severe impairments. Plaintiff’s Brief (“Pl.’s Brief”), at 11. At Step Three, an ALJ is required

to consider each of the claimant’s individual conditions in determining whether a listing in 20

C.F.R. Part 404, Subpart P, Appendix 1 has been satisfied. See 20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). In addition, if the claimant has “a combination of impairments, no one of

which meets a listing,” the regulations require the ALJ to “compare [the claimant’s] findings

with” other potential “analogous listed impairments.” See 20 C.F.R. §404.1526(b)(3). Therefore,

at this particular step, the ALJ should review the record and determine whether the ailments in

combination are equal to the enumerated impairments. See 20 C.F.R. § 404.1523 (“In

determining whether [a claimant’s] physical or mental impairment or impairments are of a

sufficient medical severity that such impairment or impairments could be the basis of eligibility

under the law,” an ALJ must “consider the combined effect of all of [a claimant’s] impairments

without regard to whether any such impairment, if considered separately, would be of sufficient

severity.”).

        Here, the ALJ determined that Plaintiff suffered from five severe physical impairments,

including hypertensive heart disease, diabetes mellitus, hyperlipidemia, hypertension, and

obesity. A.R. 70. The ALJ then identified the relevant Listings, and concluded that Plaintiff’s

impairments did not meet or equal the clinical criteria set forth in each one, including 4.00



                                                16
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 17 of 34 PageID: 827



(Cardiovascular Impairments); 4.04 (Ischemic Heart Disease); and 9.00 (Endocrine Disorders).1

A.R. 70. Moreover, although a specific listing for hypertension is not enumerated in the

regulations, the ALJ explained that he, nevertheless, considered “its impact” in formulating the

RFC. A.R. 70. In making these findings, the ALJ recounted Plaintiff’s medical records, and

explained his reasoning in a manner that allows for “a meaningful [judicial] review.” See Burnett

v. Commissioner of SSA, 220 F.3d 112, 119-20 (holding that the ALJ must “set forth the reasons

for his decision” and “develop the record and explain his findings”) (citing Cotter v. Harris, 642

F.2d 700, 704-05 (3d Cir. 1981)). Indeed, Plaintiff does not dispute these particular findings;

rather, she argues that the ALJ did not consider her diabetes and obesity in combination with the

impairments identified above.

         Although obesity was removed as a “listed impairment” in 1999, the Third Circuit has

recognized that “this did not eliminate obesity as a cause of disability.” Diaz v. Comm’r of Soc.

Sec., 577 F.3d 500, 503 (3d Cir. 2009) (citing SSR 00-3p, 2000 SSR LEXIS 5, 65 Fed. Reg.

31039, 31040-42 (May 15, 2000)). Instead, “the Commissioner promulgated [Social Security

Ruling] 00-3p, 2000 SSR LEXIS 5 . . . . This SSR replaced an automatic designation of obesity

as a Listed Impairment, based on a claimant’s height and weight, with an individualized inquiry,

focused on the combined effect of obesity and other severe impairments afflicting the claimant.”

Id.

         In 2002, SSR 00-3p, 2000 SSR LEXIS 5 was superseded by SSR 02-1p, 2000 SSR
1
        Plaintiff contends that her hyperlipidemia diagnosis “is not mentioned at all at step 3.”
Pl.’s Brief, at 19. However, in a later section of the decision, after recounting the pertinent
medical record evidence, the ALJ concluded that Plaintiff’s hyperlipidemia was “controlled with
treatment.” A.R. 79. In addition, hyperlipidemia is addressed in Listing 104.14, which a
claimant’s ailments will meet if, inter alia, he or she satisfies the criteria set forth in Listing 4.04.
In that regard, the ALJ identified Listing 4.04 when he evaluated Plaintiff’s coronary heart
disease, and ultimately concluded that her physical ailments did not meet the criteria set forth
therein.


                                                   17
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 18 of 34 PageID: 828



LEXIS 5, 67 Fed.Reg. 57859-02 (Sept. 12, 2002), but SSR 02-1p, 2002 SSR LEXIS 1 did not

materially amend SSR 00-3p, 2000 SSR LEXIS 5. See Diaz, 577 F.3d at 503. SSR 02-1p, 2002

SSR LEXIS 1 provides:

               [W]e consider obesity to be a determinable impairment. The
               provisions . . . remind adjudicators that the combined effects of
               obesity with other impairments can be greater than the effects of
               each of the impairments considered separately. They also instruct
               adjudicators to consider the effects of obesity not only under the
               listings but also when assessing a claim at other steps of the
               sequential evaluation process, including when assessing an
               individual’s [RFC].

               [W]e will find that an individual with obesity ‘meets’ the
               requirements of a listing if he or she has another impairment that,
               by itself, meets the requirements of a listing. We will also find that
               a listing is met if there is an impairment that, in combination with
               obesity, meets the requirements of a listing. For example, obesity
               may increase the severity of coexisting or related impairments to
               the extent that the combination of impairments meets the
               requirements of a listing. This is especially true of
               musculoskeletal, respiratory, and cardiovascular impairments. It
               may also be true for other coexisting . . . impairments, including
               mental disorders.

SSR 02-1p, 2002 SSR LEXIS 1; Titles II and XVI: Evaluation of Obesity, 67 FR 57859-02. In

Diaz, the Third Circuit cited SSR 02-1p, 2002 SSR LEXIS 1 and confirmed that “an ALJ must . .

. consider the effects of a claimant’s obesity, individually and in combination with her

impairments, on her workplace function at step three and at every subsequent step.” Diaz, 577

F.3d at 503.

       Here, the ALJ adhered to his requirements under SSR 02-1p. Indeed, while an ALJ is not

obligated to state that he considered a claimant’s impairments in isolation and as a whole, in Step

Three, the ALJ explained that he addressed Plaintiff’s “physical impairments . . . singly and in




                                                18
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 19 of 34 PageID: 829



combination” in rendering his findings.2 Gainey v. Astrue, No. 10-1912, 2011 U.S. Dist. LEXIS

44369, at *34 (D.N.J. Apr. 25, 2011) (“[W]here the ALJ has indicated that the impairments have

been considered in combination, there is ‘no reason not to believe’ that the ALJ did so.”)

(quoting Morrison v. Comm’r of Soc. Sec., 268 Fed. Appx. 186, 189 (3rd Cir. 2008)). To that

end, the ALJ referenced the requirements of SSR 02-1p, before discussing various medical

complications that can result in obese individuals. A.R. 75. With those in mind, the ALJ stated

Plaintiff’s weight and height, and referenced record evidence in concluding that Plaintiff’s

obesity was “controlled with treatment,” including notes from her treating doctors that revealed

“normal” and “regular” gait, full motor strength, and no edema in her lower extremities. A.R. 79.

The ALJ also accounted for Plaintiff’s limitations in formulating an RFC that restricted her to

“light work,” not involving climbing ropes, ladders, scaffolds, or crawling. A.R. 74. Thus, in

reviewing the ALJ’s decision, as a whole, I find that the ALJ complied with his obligations

pursuant to SSR 02-1p in Step Three, and at subsequent steps of the 20 C.F.R. § 404.1520

analysis.

         In addition, diabetes mellitus was removed as a listed impairment in 2011. In its place,

the Commissioner promulgated SSR 14-2p, to “provide information about the kinds of

impairments and limitations that result from diabetes mellitus. It also provides guidance on how

we evaluate (DM) . . . under titles II and XVI of the Social Security Act.” SSR 14-2p, 2014 SSR

2
        To be clear, the Court does not hold that an ALJ adheres to the obligations under the
pertinent regulations, if he or she merely indicates that a claimant’s impairments have been
considered together or in combination. Rather, a court should give credit to such statements
when the ALJ renders a decision, such as the one here, that allows for a meaningful judicial
review, on the basis of having provided a sufficient explanation of the medical record evidence,
and the reasoning behind the ALJ’s determinations. See, e.g., Wright v. Comm’r of Soc. Sec., No.
15-3965, 2016 U.S. Dist. LEXIS 137542, at *28 (D.N.J. Oct. 4, 2016) (finding that the ALJ
conducted an appropriate combination analysis, where the decision included “extensive review
of the record evidence and clearly articulated reasons for how this evidence was weighed and
credited.”).
                                                19
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 20 of 34 PageID: 830



LEXIS 4. Moreover, according to SSR 14-2p, an ALJ should consider a claimant’s diabetes in

combination with obesity, as the regulation provides: “a person with [diabetes] and obesity may

have more severe complications than the effects of each of the impairments considered

separately. For example, in adults, neurovascular complications of [diabetes] may result in an

amputation of a lower extremity. The neurovascular impairment, along with obesity, may make

successful rehabilitation with prosthesis more difficult. Although neurovascular complications

are rare in children, obesity increases the likelihood of developing these complications.” Id; see

also Moore v. Berryhill, No. 17-5152, 2019 U.S. Dist. LEXIS 73624, at *17-18 (D.N.J. Apr. 30,

2019).

         Here, the ALJ complied with his obligations under SSR 14-2p. Indeed, in his decision,

the ALJ recognized that “there is no longer a specific listing for Diabetes Mellitus.” A.R. 71.

Nonetheless, the ALJ cited to Listing 9.00B5, which governs the manner in which endocrine

disorders (diabetes) are evaluated, and, in accordance with that regulation, determined that the

medical record contains “no evidence of end organ damage,” or related “complications of

Diabetes.” A.R. 70-71. Moreover, after explaining that Plaintiff’s impairments were examined

“in combination,” the ALJ recounted the pertinent record evidence, and concluded that her

diabetes, too, was “controlled with treatment.” A.R. 79. In particular, the ALJ referenced

treatment notes from Plaintiff’s cardiologist, who diagnosed Plaintiff with diabetes mellitus

“without complications” in 2017, and performed various examinations which revealed no focal

neurological deficits, and that Plaintiff exhibited full motor strength and intact sensation.3 A.R.

3
        During the in-person hearing, in response to a question from the ALJ, Plaintiff explained
that she sees her doctor “every six months” for her diabetes, and that, during her last visit with
the doctor, she was instructed to “[j]ust . . . keep taking [her]” medication (Metformin). A.R.
101. Indeed, Plaintiff did not describe a single complication that stems from her diabetes
diagnosis.


                                                20
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 21 of 34 PageID: 831



79. And, in formulating Plaintiff’s RFC, the ALJ included various postural and environmental

restrictions, therefore accounting for the limitations which stemmed from her diabetes diagnosis.

As such, the ALJ considered Plaintiff’s diabetes under SSR 14-2p, and throughout the sequential

evaluation process.4

         Moreover, Plaintiff’s reliance on the Third Circuit’s unpublished decision in Torres is

misplaced. There, the “entire combination analysis” was confined to “one cursory paragraph[,]”

with no development of the record, or explanation as to the ALJ’s medical determinations.

Torres, 279 F. App’x. at 149. However, unlike that case, the ALJ, here, rendered a decision

which indicates that he considered the appropriate factors and regulations, and evaluated the

pertinent medical record evidence, before determining that Plaintiff’s impairments, considered

alone and in combination, do not warrant a finding of per se disability under the relevant listings.

See Ibanibo v. Colvin, No. 14-2303, 2015 U.S. Dist. LEXIS 107649, at *11 (D.N.J. Aug. 17,

2015) (distinguishing Torres where the ALJ issued a decision that “cited the evidence and set

forth the reasons for his decision[,] and holding that, to require more would “elevate form over

substance”) (quotations and citations omitted); Wright, 2016 U.S. Dist. LEXIS 137542, at *28

(distinguishing Torres, because the ALJ issued a decision which allowed for a meaningful

judicial review).
4
         Plaintiff’s arguments regarding the Step Three evaluation fail for another fundamental
reason. In raising such a challenge, a claimant must “identify [the] impairment listing [that] the
ALJ should have determined that [her] impairments, when considered in combination, met or
equaled.” Mares v. Colvin, No. 14-7507, 2015 U.S. Dist. LEXIS 151556, at *30 (D.N.J. Nov. 9,
2015) (citing Gainey v. Astrue, No. 10-1912, 2011 U.S. Dist. LEXIS 44369, at *35-36 (D.N.J.
Apr. 25, 2011)); see also Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007). Here,
Plaintiff identifies Listing 4.04 (Ischemic Heart Disease), and contends that her cardiovascular
impairments are “the medical equivalent of that listing when combined with her other
impairments.” Pl.’s Brief, at 20. However, Plaintiff fails to address the required criteria under
that Listing, and, instead, relies on various, general findings and diagnosis in arguing that she is
per se disabled. As such, Plaintiff’s vague contentions do not suffice to show that the ALJ erred
in failing to determine that her medical impairments, in combination, are equivalent to Listing
4.04.
                                                21
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 22 of 34 PageID: 832



         Plaintiff also challenges the ALJ’s findings with respect to her mental impairments at

Step Three. In particular, Plaintiff contends that the ALJ should have determined that her mental

impairments met or equaled the Paragraph B criteria under Listings 12.04 and 12.06; Plaintiff

however, does not dispute that she does not meet the criteria set forth in Paragraph C of both

Listings. Pl.’s Brief, at 24. Paragraph B of Listings12.04 and 12.06 are identical, requiring

medical evidence showing an extreme limitation of one, or a marked limitation of two, of the

following areas of mental functioning: (1) understand, remember, or apply information; (2)

interact with others; (3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself.

20 CFR, Part 202, Subpt. P, App’x 1.

         Here, the ALJ did not error in his application of the Paragraph B criteria under Listings

12.04 and 12.06. In particular, the ALJ determined that Plaintiff’s limitations in the areas of

mental functioning are moderate. In rendering his findings, at Step Three, the ALJ considered a

functional report in which Plaintiff described various subjective mental complaints that she

reiterated during the hearing. A.R. 72-74. The ALJ also noted that “no State agency

psychological consultant concluded that a mental listing is medically equaled.” A.R. 74. Rather,

the state consultants assessed moderate limitations with respect to Plaintiff’s mental functioning

and abilities to complete work related tasks. A.R. 74. In addition, the ALJ evaluated and

provided a detailed account of the medical evidence from Plaintiff’s treating psychiatrists, albeit

in Step Four.5 See Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004) (explaining that the ALJ



5
        Although Plaintiff takes issue with the ALJ’s discussion of the objective psychiatric
evidence at Step Four, her argument is misplaced. Indeed, the ALJ’s decision, viewed in its
entirety, demonstrates that he considered the appropriate factors in determining that Plaintiff did
not meet the requirements of Listings 12.04 and 12.06. See Torres v. Saul, No. 18-1716, 2019
U.S. Dist. LEXIS 190120, at *28 (D.N.J. Oct. 31, 2019) (explaining that a reviewing court “must
determine whether the evidentiary discussion—regardless of its placement in the ALJ’s

                                                22
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 23 of 34 PageID: 833



is not required to “use particular language or adhere to a particular format in conducting his

analysis”). Such evidence included numerous mental status evaluations which showed that

Plaintiff exhibited intact insight, judgment, and thought process, as well as records from recent

appointments with Dr. Mehta, who opined that Plaintiff’s medication and treatment “continue[d]

to help reduce target symptoms,” improve[d] her “coping” and “socialization” skills, and

provided her with more “structure.” A.R. 429, 431, 433, 435, 437, 439, 453, 459, 461, 464, 469,

470, 473, 476, 479, 482, 486, 642-43, 651-52, 654-58, 660-61, 663-680, 684-85, 686-87, 693-96,

699-700. Thus, based on the decision, read as a whole, I find that the ALJ’s determinations with

respect to Plaintiff’s mental functioning are based on substantial record evidence.6

         To the extent that Plaintiff disagrees with the ALJ’s conclusions under the Paragraph B

criteria of Listings 12.04 and 12.06, it is axiomatic that such grounds fail to provide an

appropriate basis for appeal; indeed, reviewing “courts are not permitted to re-weigh the

evidence or impose their own factual determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 359 (3d Cir. 2011); Zirnsak v. Colvin, 777 F.3d 607, 611 (A reviewing court “must not

substitute [its] own judgment for that of the fact finder.”). Therefore, because I conclude that the

ALJ’s medical determinations are based on substantial evidence, his Step Three findings remain

undisturbed.

         B.     RFC Determination

         Next, Plaintiff contends that the RFC is not based on substantial evidence for two

reasons: (a) the ALJ rendered a decision that “offers no explanation . . . for its “unskilled light


decision—supports a finding of not disabled at Step Three pursuant to the applicable legal
standards.”) (emphasis added).
6
       Although Plaintiff disputes these findings on the basis of certain treating doctor opinions,
in the decision, the ALJ identified proper grounds for discrediting them, as further explained
infra.
                                                23
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 24 of 34 PageID: 834



work” RFC determination; and (b) the RFC is based on an improper rejection of the opinions of

Plaintiff’s treating doctors. Pl.’s Brief, 29-30. The Court will address Plaintiff’s arguments in

turn.

          A claimant’s RFC “is defined as that which an individual is still able to do despite the

limitations caused by his or her impairment(s).” Hartranft v. Apfel, 181 F.3d 358, 359 n.1 (3d

Cir. 1999) (citing 20 C.F.R. § 404.1545(a)). In that connection, an ALJ will meet his obligation

in formulating a claimant’s RFC if he “consider[s] and explain[s] his reasons for discounting all

of the pertinent evidence before him in making his residual functional capacity determination.”

Burnett, 220 F.3d at 121. Therefore, “[i]n making an RFC determination, an ALJ must discuss

both the evidence that supports his conclusion and the evidence that was rejected.” Garibay v.

Comm’r of Soc. Sec., 336 F. App’x 152, 156 (3d Cir. 2009) (citing Burnett, 220 F.3d at 121;

Cotter v. Harris, 642 F.2d 700 (3d Cir. 1981)). Otherwise, “in the absence of such [a discussion],

the reviewing court cannot tell if significant probative evidence was not credited or simply

ignored.” Cotter, 642 F.2d at 705. Ultimately, “[w]here the ALJ’s findings of fact are supported

by substantial evidence” a reviewing court is “bound by those findings, even if we would have

decided the factual inquiry differently.” Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292

(2012).

          Here, the ALJ adhered to his obligations in formulating a RFC for Plaintiff. In particular

the ALJ concluded that Plaintiff could perform light work, with the following work-related

limitations:

                 the claimant can never climb ropes, ladders or scaffolds, and can
                 never be exposed to unprotected heights or hazardous machinery.
                 Additionally, the claimant can occasionally climb stairs and ramps,
                 she can never crawl, and occasionally stoop and crouch. Further,
                 the claimant cannot have exposure to extremes in environmental
                 conditions or concentrated pulmonary irritants. Additionally, she


                                                  24
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 25 of 34 PageID: 835



               can have occasional contact with supervisors and co-workers, no
               contact with the public, and is able to do only simple and routine
               tasks.

In accordance with his obligations under controlling Third Circuit precedent, the ALJ discussed

the medical records that supported his findings, in addition to the evidence that was rejected in

his decision. For instance, the ALJ identified the records and opinion medical evidence

substantiating his assessment that Plaintiff can perform “unskilled light work.” In particular, as

to Plaintiff’s physical impairments, such evidence included the following: numerous

examinations from her treating doctor’s revealing “normal,” “full,” “equal,” and intact motor

functioning and “strength” in all of Plaintiff’s extremities, A.R. 417-18, 429-486, 494, 496, 616;

642-700; various treatment notes that documented a “normal,” “even,” and “regular” gait, with

no apparent limp, shuffle, disturbance, or “loss in strength,” A.R. 387, 494, 496, 616; medical

notes documenting Plaintiff’s desire to exercise and walk more often; A.R. 459, 461, 464, 467,

470, 473, 476; treating opinions revealing that Plaintiff had intact touch and pain sensation, 494,

496, 616; Dr. Gelber’s intake assessment, during which he observed that Plaintiff was able to sit

throughout the entire 45 minute exam, A.R. 446-47; medical records which revealed that

Plaintiff’s physical impairments were “controlled with treatment”; and the determinations of

state consultants Drs. Brenda Concepcion and Nawal Abdelmessieh, opining that Plaintiff’s

“physical impairments are non-severe.” A.R. 81.

       The ALJ also identified medical records that supported his determination that Plaintiff

could perform jobs which required no more than “simple and routine” work-related assignments.

In particular, as to Plaintiff’s mental impairments, such evidence included the following:

frequent mental status exams revealing that Plaintiff possessed above average intelligence, A.R.

429-86; treatment notes indicating that Plaintiff’s insight, judgment, and thought process were all



                                                25
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 26 of 34 PageID: 836



intact, with unremarkable thought content, A.R. 429-86, 642-700; medical records that

documented normal immediate, recent, and remote memory functioning, 363, 369, 417-18, 519-

20; various chores which Plaintiff was able to complete, and two vacations to the Bahamas and

Florida, with no reported problems, 695-96; medical opinions indicating that Plaintiff’s

functional limitations were “mood-congruent,” arising from a “highly stressful” job situation

requiring skilled work, A.R. 145, 446-47; Plaintiff’s own reports of improved symptoms, A.R.

660-61; medical notes from recent appointments with Dr. Mehta, indicating that her medication

“continue[d] to help reduce target symptoms,” improve[d] her “coping” and “socialization”

skills, and provided Plaintiff with “structure,” and that she ceased having panic attacks, A.R.

660-95, 700; and the opinions of state medical consultants Drs. Soto and Cohen, opining that

Plaintiff could “[l]earn, understand, and carry out simple work instructions,” and “maintain

attention and concentration for two hour periods [without] undue interruptions[.]” A.R. 121-34,

136-50.

         In addition, the ALJ provided appropriate reasons for discrediting the evidence that

conflicted with his RFC assessment. For example, in 2014 and 2015, various counselors and

medical providers assigned GAF scores to Plaintiff, which ranged from 42-50. 7 A.R. 80.

However, the ALJ accorded these findings “partial weight,” explaining that GAF scores

represent a “snapshot” of a claimant’s current functioning, and present vague one-time

assessments which do not reflect a claimant’s overall capabilities over a significant period. See

Hughes v. Comm’r Soc. Sec., 643 F. App’x. 116, 119 (3d. Cir. 2016) (noting “that the latest

edition of the Diagnostic and Statistical Manual of Mental Disorders abandoned the GAF scale
7
       GAF refers to an individual’s score on the Global Assessment of Functioning Scale. Am.
Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 32. In that connection,
the scale is used as a tool which reflects the “clinician’s judgment of [an] individual’s overall
level of functioning,” in light of a patient’s overall impairments in psychological, social, and
occupational functioning. Id.
                                               26
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 27 of 34 PageID: 837



as a measurement tool,” and that an ALJ should not “give controlling weight to a GAF from a

treating source unless it is well supported and not inconsistent with other evidence.”); see also

Burley v. Barnhart, No. 04-4568, 2005 U.S. Dist. LEXIS 19803, at *14-15 (E.D. Pa. Sept. 9,

2005) (holding that the ALJ’s rejection of the claimant’s GAF scores was appropriate, because

those scores “are unreliable, non-scientific assessments of overall mental functioning.”).

Moreover, the ALJ concluded that Plaintiff’s GAF scores in the “serious” range were

inconsistent with the results of her mental status examinations, which revealed normal findings

time and time again. A.R. 80.

       In addition, Plaintiff’s husband completed a third-party report indicating that Plaintiff is

unable to remember or multitask, concentrate, understand, follow written and spoken

instructions, and get along with others; he further indicated that Plaintiff’s attention span lasts

between two to five minutes, and she cannot complete tasks and assignments. A.R. 82. However,

in according “partial” weight to this assessment, the ALJ explained that Plaintiff’s husband is not

a reliable medical source, as defined under the applicable regulations, and that his opinions are

based on “casual observations, rather than objective medical . . . testing.” A.R. 82. See 2006 SSR

LEXIS 5, at *5 (noting that opinions from “other sources,” including “[s]pouses, cannot establish

the existence of a medically determinable impairment.”). The ALJ also determined that the

statements of Plaintiff’s husband “do not outweigh the accumulated medical evidence,” and, as a

whole, are inconsistent with the medical record and the opinions of the state medical consultants

who determined that Plaintiff was capable of performing unskilled light work A.R. 82. See

Malcolm v. Comm’r of Soc. Sec., No. 16-8646, 2017 U.S. Dist. LEXIS 196512, at *51 (D.N.J.

Nov. 20, 2017) (finding that the ALJ did not commit error in assigning “little weight” to the




                                                27
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 28 of 34 PageID: 838



opinion of the plaintiff’s aunt, “in light of the inconsistencies between her opinion and the

evidence in the record.”).

        Furthermore, Dr. Gelber, a state consultative examiner, evaluated Plaintiff in 2015 and

concluded that “her mood was markedly depressed,” she exhibited “marked concentration and

short term memory deficits,” and she had difficulties with certain “cognitive screening

questions.” A.R. 81. However, in attributing “partial weight” to Dr. Gelber’s opinion, the ALJ

citied to subsequent records where Plaintiff reported an improvement in her mental impairments.

A.R. 81. In addition, Dr. Gelber’s findings represented an assessment of Plaintiff’s then-current

functioning, instead of a long-term assessment of her work-related functional limitations; in that

connection, the ALJ referenced treatment notes from 2017 from Dr. Mehta, who opined that

Plaintiff’s medication and treatment had helped to “reduce” her “targeted symptoms.” A.R. 79.

See, e.g., Goldie v. Berryhill, No. 16-1186, 2017 U.S. Dist. LEXIS 119445, at *7 (W.D. Pa. July

21, 2017) (finding that the ALJ did not error in rejecting the determinations of a consultative

psychologist, because his opinions constituted a “one-time snapshot” of the plaintiff’s functional

limitations).

        The ALJ also discredited the opinion of Dr. Ciolino, who treated Plaintiff from 2014

through 2015. With respect to treating doctors, the regulations provide that “the ALJ—not

treating or examining physicians or State agency consultants—must make the ultimate disability

and RFC determinations.” See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)). Furthermore, although an ALJ must

consider the opinions of treating doctors, “[t]he law is clear . . . that the opinion of a treating

physician does not bind the ALJ” where it is not well supported or there is contradictory

evidence. See Chandler, 667 F.3d at 361 (alteration in original) (citations omitted); see e.g.,



                                                28
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 29 of 34 PageID: 839



Money v. Barnhart, 91 Fed. Appx. 210, 213 (3d Cir. 2004) (affirming the ALJ’s decision to

discredit a medical opinion on the basis that the opinion was “inconsistent with other medical

evidence”).

         Under 20 C.F.R. § 404.1527(c)(2), a treating source’s opinion will be given controlling

weight if the opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record. Several factors may also be used to determine the weight given to a medical opinion

including: the length of the treatment relationship; the nature and extent of the treatment

relationship; supportability by the medical evidence; and consistency with the record as a whole.

Id. If a treating source’s opinion conflicts with that of other medical sources, the ALJ may

choose whom to credit but cannot reject evidence for no reason or for the wrong reasons.

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). In that connection, the ALJ is required to

depend on “contradictory medical evidence” in rejecting the treating source’s opinion, rather

than, for example, “credibility judgments, speculation or lay opinion.” Id. An ALJ is also

required to provide “an explanation of the reasoning behind [his] conclusions,” including

“reason(s) for discounting rejected evidence.” See Fargnoli v. Halter, 247 F.3d 34, 43 (3d. Cir.

2001).

         Here, the ALJ complied with the regulations in assigning “limited” or “partial” weight to

the opinions of Plaintiff’s treating doctor. For instance, Dr. Ciolino, Plaintiff’s treating

psychiatrist, in various treatment notes from 2015, concluded that she was “unable to work.”

A.R. 80. However, in according “limited weight” to these determinations, the ALJ explained that

Dr. Ciolino opined on an issue that was reserved for the Commissioner. See 20 C.F.R. §

404.1527(e)(1) (“A statement by a medical source that you are ‘disabled’ or ‘unable to work’



                                                29
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 30 of 34 PageID: 840



does not mean that we will determine that you are disabled.”); see also Conover v. Colvin, No.

13-6413, 2014 U.S. Dist. LEXIS 172150, at *39 (D.N.J. Dec. 12, 2013) (holding that “the ALJ

properly determined that the . . . opinion [of the plaintiff’s treating doctor that she was] . . . not

capable    of working [was]     not   entitled   controlling    weight    because    [that   is   an]

opinion[] reserved to the Commissioner.”). Moreover, Dr. Ciolino’s opinion addressed whether

Plaintiff was able to return to her previous job—not whether she could perform “unskilled”

work—and the ALJ identified recent records showing that Plaintiff’s condition had improved.

A.R. 79.

       Moreover, as an additional basis to reject the opinions of Plaintiff’s treating physician,

the ALJ referenced the state medical agency consultants’ findings, both of whom determined that

Plaintiff was able to “[l]earn, understand, and carry out simple work instructions, maintain

attention and concentration for two hour periods w/o undue interruptions, perform as per

schedule and routine, appropriately interact with supervisors, coworkers and others, and can

adequately complete a normal workweek and workday.” A.R. 132, 145. Significantly, the

medical determinations of the state consultants with respect to Plaintiff’s abilities are consistent

with the ALJ’s RFC, which limits Plaintiff to jobs that require nothing more than simple and

routine tasks.

       Based on these circumstances, in total, the Court holds that the ALJ did not err in

discrediting the opinions of Plaintiff’s treating physicians. See Craig v. Comm’r of Soc. Sec., No.

13-4454, 2014 U.S. Dist. LEXIS 164064, at *30 (D.N.J. Nov. 21, 2014) (“If, however, a treating

physician’s opinion is contradicted by other medical evidence in the record, including the

opinion of a non-treating physician, the ALJ may accept the most credible medical opinion.”)

(citing Plummer, 186 F.3d at 429); see also Schmits v. Astrue, No. 08-1971, 2009 U.S. Dist.



                                                 30
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 31 of 34 PageID: 841



LEXIS 48182, at *23 (D.N.J. June 9, 2009) (“Furthermore, given the well-delineated

contradictory medical evidence identified by the ALJ in her opinion, the Court finds that the ALJ

was entitled to accept the most credible medical opinion, even if provided by . . . a non-treating

physician”).

       In sum, because the ALJ considered the evidence that was presented before him,

including the objective medical evidence, and articulated reasons for discrediting that which

conflicted with the RFC assessment, the ALJ adhered to his obligations in formulating Plaintiff’s

RFC.

       C.      Hypothetical Questions

       Finally, Plaintiff contends that the ALJ committed error, because he posed questions to

the VE which did not include all of her “credibly established imitations.” Pl.’s Brief, at 33. I

disagree.

       In reference to hypothetical questions that are posited to a VE, the Third Circuit has held

that “[w]hile the ALJ may proffer a variety of assumptions to the expert, the vocational expert’s

testimony concerning a claimant’s ability to perform alternative employment may only be

considered for purposes of determining disability if the question accurately portrays the

claimant’s individual physical and mental impairments.” See Podedworny v. Harris, 745 F.2d

210, 218 (3d Cir. 1984). However, Podedworny does “not require an ALJ to submit to the

vocational expert every impairment alleged by a claimant.” Rutherford v. Barnhart, 399 F.3d

546, 554 (3d Cir. 2005). Rather, it requires posed hypotheticals to “accurately portray the

claimant’s impairments . . . .” Id. at 399 (internal quotations removed). Therefore, the ALJ’s

hypothetical questions are required only to convey “to the vocational expert all of a claimant’s

credibly established limitations.” Id. at 554 (citing Plummer, 186 F.3d at 431). A limitation is



                                               31
    Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 32 of 34 PageID: 842



credibly established if it is medically supported and otherwise undisputed by the record. Id. at

554.

         At the hearing, the ALJ provided the VE with four hypotheticals, including the following

question:

                [t]he first hypothetical is at the light exertional level with the
                following limitations, never climb ropes, ladders or scaffolds,
                never be exposed to unprotected heights or hazardous machinery,
                occasionally climb stairs and ramps, never crawl, occasionally
                stoop and crouch, never have exposure to extremes in
                environmental conditions or concentrated pulmonary irritants,
                occasional contact with supervisors and coworkers, no contact with
                the public and able to do only simple and routine tasks. Under that
                exertional level and those limitations . . . would there exist any
                other positions within the national economy for someone so
                situated as the claimant in terms of her age, education and work
                experience.

A.R. The VE answered that question in the affirmative, indicating that Plaintiff could perform

the following jobs: price maker, office helper, and mail clerk. Significantly, for the reasons

described above, the ALJ’s hypothetical was based on an RFC that reflected Plaintiff’s

functional limitations; therefore, the VE’s statements as to the jobs which Plaintiff can perform

constitutes substantial evidence that she is not disabled.8 See, e.g., Plummer v. Apfel, 186 F.3d

8
        Although Plaintiff cites to Ramirez v. Barnhart, 372 F.3d 546 (3d Cir. 2002), for the
proposition that the ALJ’s question to the VE was deficient, that case is distinguishable. There,
the Third Circuit found that the ALJ committed error, because he failed to formulate an RFC that
accounted for the claimant’s limitations, who often suffered from deficiencies in persistence,
concentration, and pace. However, unlike Ramirez, the ALJ, here, found that Plaintiff exhibited
“moderate” limitations in concentration, persistence, and pace, and limited her to “unskilled light
work” which required nothing more than simple and routine tasks. See Menkes v. Astrue, 262
Fed. Appx. 410, 412 (3d Cir. 2008) (“The term ‘simple routine tasks,’ in the context of the
disability proceedings, generally refers to the non-exertional or mental aspects of work. For
example, performing a ‘simple routine task’ typically involves low stress level work that does
not require maintaining sustained concentration. . . . Having previously acknowledged that [the
claimant] suffered moderate limitations in concentration, persistence and pace, the ALJ also
accounted for these mental limitations in the hypothetical question by restricting the type of work
to ‘simple routine tasks.’”); see also Rodgers v. Colvin, No. 13-75, 2014 U.S. Dist. LEXIS
134184, 1 n.1 (W.D. Pa. Sept. 24, 2014) (distinguishing Ramirez, where the ALJ concluded that
                                                32
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 33 of 34 PageID: 843



422, 431 (3d Cir. 1999) (finding that, “the vocational expert’s testimony was in response to a

hypothetical that fairly set forth every credible limitation established by the physical evidence.

As such, it can be relied upon as substantial evidence supporting the ALJ’s conclusion that [the

plaintiff] is not totally disabled.”) (citing Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir.

1987)).

          Moreover, Plaintiff’s reliance on the VE’s response to a question that included Plaintiff’s

discredited functional limitations is misplaced. In particular, in response to a question assuming

that Plaintiff would be “off task 15% or more of the workday” and “absent from work three or

more days per month,” the VE testified that, under those conditions, Plaintiff would be unable to

work. A.R. 119. However, the ALJ determined that Plaintiff could perform “simple and routine”

work, which finds support in the record for the reasons provided above, and therefore, the ALJ

was not required to find that Plaintiff was disabled on the basis of this particular response from

the VE. See Craigie v. Bowen, 835 F.2d 56, 58 (3d Cir. 1987) (holding that the ALJ was not

required to accept a response from the VE, based on functional limitations that the medical

record did not support); see also Williams v. Colvin, No. 13-5566, 2015 U.S. Dist. LEXIS 4767,

at *57 (E.D. Pa. Jan. 15, 2015) (finding that the ALJ was not required to credit a VE response to

a question which assumed that the claimant could not maintain concentration and attention at

work, because the medical record did not support that the claimant exhibited those functional

limitations).




the claimant exhibited “moderate limitations in concentration, persistence, or pace . . . .”)
(citations omitted).


                                                  33
Case 3:19-cv-08781-FLW Document 13 Filed 06/19/20 Page 34 of 34 PageID: 844



IV.    CONCLUSION

       For the reasons set forth above, the Court finds that the ALJ’s decision was supported by

substantial evidence in the record. Accordingly, the ALJ’s decision is affirmed. An appropriate

Order shall follow.

                                                                  /s/ Freda L. Wolfson
                                                                  Freda L. Wolfson
                                                                  U.S. Chief District Judge




                                              34
